DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the amendment filed 2 November 2020 wherein applicant amends claims 2, 21 and claims 2-21 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “receiving, over a communication network, from respective first computing devices, first information about a first set of games that are based on one or more events and played by first players, in which the one or more events are held at a venue and the first information indicates locations respectively of the first computing devices used to play the first set of games;” “determining that the first players that are playing the first set of games are not located at the venue, based on the first information from the first computing devices;” based on the determining that the first players are not located at the venue, “allocating a portion of first money used to play the first set of games to a bonus pool to which given players located at the venue may gain access;” “receiving, over the communication network, from respective second computing devices, second information about a second set of games that are based on the one or more events and played by second players, in which the second information each second player, and in which the bonus currency is not exchangeable for a monetary value.” 
The limitations of “receiving”, “determining”, and “allocating” steps is a process that, under its broadest reasonable interpretation, covers performance of managing rules and instruction to implement play of the game. That is, other than reciting “controlling, by at least one preprocessor,” nothing in the claim elements precludes the steps from practically being performed by a program on a computer readable hard drive. If the claim limitations, under its broadest reasonable interpretation, covers performance of managing rules and instruction to implement play of the game but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claim recites an additional element using a processor to perform the “receiving”, “determining”, and “allocating” 
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The computing device and communication network are considered to extra solution activity. Adding these generic computer elements to perform generic functions that are well-understood, routine and conventional, such as gathering data, performing calculations, and outputting a result as evidence by Alice Corp., 134 S. Ct. at 2355–56 (mere instruction to implement an abstract idea (game rules) on a computer "cannot impart patent eligibility), and Versata Dev. Group, Inc. v. SAP Am. (Storing and retrieving information in memory) see MPEP (2106.05(d)(II), does not transform the claims into eligible subject matter. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.  Furthermore, as evidence by Aaland (US Pub. No. 2003/0036428) in paragraph 17 and Aaron (US Pub. No. 2008/0167129) in paragraph 49 discloses determining geographic location of an electronic mobile type device using GPS location is conventional/well known in the art. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the “receiving”, “determining”, and “allocating” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims 3-21 each recite a further step of the abstract game method that when taken as a whole fails to contribute significantly more because each is merely another step that 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,460,564. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of the U.S. Patent No. 10,460,564 "anticipates" claims 2-21 of application serial number 16/585204.  Accordingly, claims 2-21 of Application No. 16/585204 are not patentably distinct from claims 1-22 of U.S. Patent No. 10,460,564. Here, claims 1-22 of U.S. Patent No. 10,460,564 requires elements of claim 1, a method comprising: receiving, by a computing device, over a communication network, from respective first computing devices, first information about a first set of games that are based on one or more events and played by first players, in which the one or more events are held at a venue and the first information indicates locations respectively of the first computing devices used to play the first set of games; determining, by the computing device, that the first players that are playing the first set of games are not located at the venue, based on the first information from the first computing devices; based on the determining that the first players are not located at the venue, allocating, by the computing device, a portion of first money used to play the first set of games to a bonus pool to which players located at the venue may gain access; receiving, by the computing device, over the given players located at the venue may gain access; receive, over the communication network, from respective second computing devices, second information about a second set of games that are based on the one or more events and played by second players, in which the second information indicates locations respectively of the second computing devices used to play the second set of games; determine that the second players that are playing the second set of games are located at the venue, based on the second information from the second computing devices, in which no portion of second money used to play the second set of games is allocated to the bonus pool; based on a determination that the second players are located at the venue, allocate bonus currency to the second players, in which the bonus currency may be used by the second players to play a bonus games that may win at least part of the bonus pool; receive, over the communication network, a request to play a bonus game using the bonus currency from one of the second players, in which the request identifies a winning condition of a second event held at the venue; and determine an outcome of the bonus game, in which the one of the second players wins money from the bonus pool if the winning condition occurs in the second event; in which a respective amount of bonus currency allocated to each second player is proportional to an amount risked by each respective second game that is a winning game played by the second player, in which the bonus currency is not exchangeable for a monetary value, in which each of the first games and second games includes an wager entry into a same pari-mutuel pool while claims 2-21 of Application No. 16/585207 only requires elements of claim 2, a method comprising: controlling, by at least one processor of a computing device: receiving, over a communication network, from respective first computing devices, first information about a first set of games that are based on one or more events and played each second player, and in which the bonus currency is not exchangeable for a monetary value; and claim 21, an apparatus comprising: a computing device configured to control: receiving, over a communication network, from respective first computing devices, first information about a first set of games that are based given players located at the venue may gain access; receiving, over the communication network, from respective second computing devices, second information about a second set of games that are based on the one or more events and played by second players, in which the second information indicates locations respectively of the second computing devices used to play the second set of games; determining that the second players that are playing the second set of games are located at the venue, based on the second information from the second computing devices, in which no portion of second money used to play the second set of games is allocated to the bonus pool; based on a determination that the second players are located at the venue, allocating bonus currency to the second players, in which the bonus currency is usable by the second players to play a bonus game, in which at least part of the bonus pool is winnable from play of the bonus game; receiving, over the communication network, a request to play a bonus game using the bonus currency from one of the second players, in which the request identifies a winning condition of a second event held at the venue; and determining an outcome of the bonus game, in which the one of the second players wins money from the bonus pool if the winning condition occurs in the second event; in which a respective amount of bonus currency allocated to each second player is proportional to a risk type of a respective second game played by the each second player, and in which the bonus currency is not exchangeable for a monetary value. Thus it is apparent that the more specific claims 1-22 of U.S. Patent No. 10,460,564 encompasses claims 2-21 of Application No. 16/585204.  Following the rationale in In re Goodman 

Response to Arguments
Applicant's arguments filed 2 November 2020 have been fully considered but they are not persuasive.
Applicant contends that the claims as a whole integrates the recited judicial exemption (i.e. abstract idea) into a practical application the exception, improvement in the functioning of a computer, or improvement to other technology or technical filed or uses the abstract idea in conjunction with, a particular machine.
The examiner respectfully disagrees. As noted above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The computing device and communication network are considered to extra solution activity. Adding these generic computer elements to perform generic functions that are well-understood, routine and conventional, such as gathering data, performing calculations, and outputting a result as evidence by Alice Corp., 134 S. Ct. at 2355–56 (mere instruction to implement an abstract idea (game rules) on a computer "cannot impart patent eligibility), and Versata Dev. Group, Inc. v. SAP Am. (Storing and retrieving information in memory) see MPEP (2106.05(d)(II), does not transform the claims into eligible subject matter. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.  Furthermore, as evidence by Aaland (US Pub. No. 2003/0036428) in paragraph 17 and Aaron (US Pub. No. 2008/0167129) in paragraph 49 discloses determining geographic location of an electronic mobile type device using GPS location is . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX P RADA whose telephone number is (571)272-4452.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/A.P.R/            Examiner, Art Unit 3715                                                                                                                                                                                            
/Jay Trent Liddle/            Primary Examiner, Art Unit 3715